PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/080,363
Filing Date: 14 Nov 2013
Appellant(s): BODARY et al.



__________________
DANIEL HULSEBERG
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/5/21.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/08/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Arguments
In response to appellant’s argument that there is no disclosure or suggestion in Fu of a multilayer blank having the claimed insulating space, is noted that Fu clearly teaches an insulating material 216 occupying an insulating space defined between two substrates (figs. 2 and 6).
In response to appellant’s argument that there is no disclosure or suggestion in Fu of a multilayer blank having a “second substrate … adhered to the first substrate about the outer perimeter margin with the expandable insulating material therebetween to form the blank” as recited in claim 12, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The primary reference Wright discloses the first substrate and second substrates being adhered along opposite sides of the outer perimeter margin (fig.18). Watkins teaches a second substrate 14 and a first substrate 12 being adhered along the top and bottom sides of an outer perimeter margin with glue lines 36 and 40 (fig. 6 and col. 3, lines 19-23). As 
Appellant further argues that to modify the cork insulation layer of Wright with any alternative insulation layer, would render the cup of Wright inoperable for its intended purpose. However, contrary to appellant’s argument, it is the examiner’s position that the device of the modified Wright would still be operable for its intended use i.e., to provide an insulative container. Fu in paragraph 0029 also states that the insulating material 216 may be biodegradable, compostable and/or recyclable.
In response to appellant's arguments against the Watkins reference individually (i.e., that there is no disclosure or suggestion in Watkins of a multilayer blank having a “second substrate… adhered to the first substrate about the outer perimeter margin with the expandable insulating material therebetween to form the blank”) one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to appellant’s argument that there is no motivation provide by Watkins to adhere the outer perimeter margin of the outer layer with and inner layer of either Wright or Fu, Watkins teaches glue lines 36 and 40 being provided along a top and bottom side of an outer perimeter margin (fig. 6 and col. 3, lines 19-23). As stated in 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation “to prevent debris from getting between the substrates” is a knowledge generally available to one of ordinary skill in the art.
Appellant further argues that Fu discloses a container that requires maintaining air flow or air channels extending therethrough, which directly contradicts Wright. However, it is the examiner’s position that Wright’s device is capable of being provided with air flow (as shown in fig. 3 of Fu) if desired.  Also, it is noted that the features upon which appellant relies (i.e., airflow) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Appellant argues that the application of energy in Fu relates to a different process that does not even allow for temperatures in the range of 400 to 500 degrees F. Contrary to appellant’s argument, Fu clearly teaches the application of energy of over 150 degrees F (paragraph 0029). It is the examiner’s position that the claimed 400-500 degrees F is well within the range of Fu. Appellant further argues that the heated contents, such as the consumer beverage disclosed in Fu, could not reasonable contemplate or permit temperatures in the range of 400-500 degrees F. However, Fu clearly teaches heating could also occur from external source (paragraph 0031).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BLAINE G NEWAY/Examiner, Art Unit 3735   

                                                                                                                                                                                                     Conferees:

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires